OMB APPROVAL OMB Number:3235-0582 Expires:March 31, 2018 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07242 The Cutler Trust (Exact name of registrant as specified in charter) 525 Bigham KnollJacksonville, Oregon (Address of principal executive offices) (Zip code) Erich M. Patten Cutler Investment Counsel, LLC525 Bigham KnollJacksonville, Oregon97530 (Name and address of agent for service) Registrant's telephone number, including area code:(541) 770-9000 Date of fiscal year end:June 30 Date of reporting period:July 1, 2014 - June 30, 2015 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)The Cutler Trust By (Signature and Title)* /s/ Erich M. Patten Erich M. Patten, President Date August 5, 2015 * Print the name and title of each signing officer under his or her signature. EXHIBIT A CUTLER EQUITY FUND PROXY VOTE July 1, 2014 - June 30, 2015 Name Ticker CUSIP Annual Meeting Date Item Vote Y/N Type Issuer (I) or Shareholder (S) Vote For (F) or Against (A) or Abstain (ABS) With (W) or Against (A) Management Procter & Gamble PG 14-Oct-14 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W RATIFY ACCOUNTING FIRM Y I F W APPROVE STOCK AND INCENTIVE COMPENSATION PLAN Y I F W ADVISORY VOTE ON EXECUTIVE COMPENSATION Y I F W REPORT ON UNRECYCLABLE PACKAGING Y S A W ALIGNMENT BETWEEN CORP. VALUES & POL. CONTRIB. Y S A W Sysco SYY 19-Nov-14 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W APPROVE STOCK PURCHASE PLAN Y I F W APPROVE EXECUTIVE COMPENSATION Y I F W RATIFY ACCOUNTING FIRM Y I F W Microsoft Corp. MSFT 3-Dec-14 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ADVISORY VOTE ON EXECUTIVE COMPENSATION Y I F W RATIFY ACCOUNTING FIRM Y I A A SHAREHOLDER PROXY ACCESS Y S A W Becton, Dickinson and Company BDX 27-Jan-15 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W RATIFY ACCOUNTING FIRM Y I F W ADVISORY VOTE ON EXECUTIVE COMPENSATION Y I F W SHAREHOLDER PROPOSAL ON ANIMAL TESTING Y S A W Monsanto Company MON 61166W101 30-Jan-15 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W RATIFY ACCOUNTING FIRM Y I F W ADVISORY VOTE ON EXECUTIVE COMPENSATION Y I F W SHAREHOLDER PROPOSAL ON LOBBYING REPORT Y S A W SHAREHOLDER PROPOSAL ON PROXY ACCESS Y S A W SHAREHOLDER PROPOSAL ON INDEPENDENT BOARD CHAIRMAN Y S A W Emerson Electric Co. EMR 3-Feb-15 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ADVISORY VOTE ON EXECUTIVE COMPENSATION Y I F W APPROVE INCENTIVE SHARES PLAN Y I F W REAPPROVE PERFORMANCE MEASURES Y I F W RATIFY ACCOUNTING FIRM Y I F W SHAREHOLDER PROPOSAL ON SUSTAINABILITY REPORT Y S A W SHAREHOLDER PROPOSAL ON POLITICAL CONT. REPORT Y S A W SHAREHOLDER PROPOSAL ON LOBBYING REPORT Y S A W Deere & Co. DE 25-Feb-15 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W APPROVAL OF BYLAW TO PERMIT S/H TO CALL SPECIAL MTGS Y I F W ADVISORY VOTE ON EXECUTIVE COMPENSATION Y I F W AMENDMENT TO INCENTIVE PLAN Y I F W RE-APPROVAL OF SHORT TERM INCENTIVE PLAN Y I F W RATIFY ACCOUNTING FIRM Y I F W Qualcomm Incorporated QCOM 9-Mar-15 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W RATIFY ACCOUNTING FIRM Y I F W APPROVE AMENDMENT TO EMP STOCK PURCHASE PLAN Y I F W ADVISORY VOTE ON EXECUTIVE COMPENSATION Y I F W The Walt Disney Company DIS 12-Mar-15 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W RATIFY ACCOUNTING FIRM Y I F W ADVISORY VOTE ON EXECUTIVE COMPENSATION Y I F W SHAREHOLDER PROPOSAL ON INDEPENDENT BOARD CHAIRMAN Y S A W SHAREHOLDER PROPOSAL ON ACCELERATED VESTING Y S A W National Fuel Gas Company NFG 12-Mar-15 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W RATIFICATION OF BY-LAW Y I F W ADVISORY VOTE ON EXECUTIVE COMPENSATION Y I F W APPROVE EXECUTIVE COMPENSATION Y I F W RATIFY ACCOUNTING FIRM Y I F W SHAREHOLDER PROPOSAL ON SPIN OFF Y S A W SHAREHOLDER PROPOSAL ON DISCRIMINATION POLICY Y S A W Schlumberger Limited SLB 8-Apr-15 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W APPROVE EXECUTIVE COMPENSATION Y I F W APPROVE FINANCIAL STATEMENTS AND DIVIDENDS Y I F W APPROVE ACCOUNTING FIRM Y I F W Texas Instruments TXN 16-Apr-15 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W APPROVE EXECUTIVE COMPENSATION Y I F W RATIFY ACCOUNTING FIRM Y I F W M&T Bank Corporation MTB 55261F104 21-Apr-15 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W APPROVE EQUITY INCENTIVE COMPENSATION PLAN Y I F W APPROVE EXECUTIVE COMPENSATION Y I F W RATIFY ACCOUNTING FIRM Y I F W Johnson & Johnson JNJ 23-Apr-15 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ADVISORY VOTE ON EXECUTIVE COMPENSATION Y I F W RATIFY ACCOUNTING FIRM Y I F W COMMON SENSE POLICY ON OVEREXTENDED DIRECTORS Y S A W ALIGNMENT BETWEEN CORP. VALUES & POL. CONTRIB. Y S A W INDEPENDENT BOARD CHAIRMAN Y S A W AT&T Inc. T 24-Apr-15 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W RATIFY INDEPENDENT AUDITORS Y I F W ADVISORY VOTE ON EXECUTIVE COMPENSATION Y I F W POLITICAL SPENDING REPORT Y S A W LOBBYING REPORT Y S A W SPECIAL MEETINGS Y S A W United Technologies Corp. UTX 27-Apr-15 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W APPOINTMENT OF AUDITOR Y I F W ADVISORY VOTE ON EXECUTIVE COMPENSATION Y I F W The Chubb Corp. CB 28-Apr-15 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W RATIFY AUDITING FIRM Y I F W ADVISORY VOTE ON EXECUTIVE COMPENSATION Y I F W SUSTAINABILITY REPORT Y S A W International Business Machines Corp. IBM 28-Apr-15 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W RATIFY ACCOUNTING FIRM Y I F W ADVISORY VOTE ON EXECUTIVE COMPENSATION Y I F W DISCLOSURE OF LOBBYING PRACTICES Y S A W RIGHT TO ACT BY WRITTEN CONSENT Y S A W LIMIT ACCELERATED VESTING Y S F A ESTABLISHING A PUBLIC POLICY COMMITTEE Y S A W Bristol-Myers Squibb Company BMY 5-May-15 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ADVISORY VOTE ON EXECUTIVE COMPENSATION Y I F W RATIFY ACCOUNTING FIRM Y I F W APPROVE AMENDMENT TO CERTIFICATE OF INCORPORATION Y I F W APPROVE AMENDMENT TO CERTIFICATE OF INCORPORATION Y I F W ACT BY WRITTEN CONSENT Y S A W Nordstrom, Inc. JWN 5-May-15 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W RATIFY ACCOUNTING FIRM Y I F W ADVISORY VOTE ON EXECUTIVE COMPENSATION Y I F W Pepsico, Inc. PEP 6-May-15 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W RATIFY ACCOUNTING FIRM Y I F W ADVISORY VOTE ON EXECUTIVE COMPENSATION Y I F W ESTABLISH COMMITTEE ON SUSTAINABILITY Y S A W POLICY REGARDING LIMIT ON ACCELERATED VESTING Y S F A REPORT ON MINIMIZING IMPACTS OF NEONICS Y S A W United Parcel Service, Inc. UPS 7-May-15 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W APPROVE OMNIBUS INCENTIVE PLAN Y I F W RATIFY ACCOUNTING FIRM Y I F W LOBBYING REPORT Y S A W REDUCE VOTING POWER OF CLASS A STOCK Y S A W TAX GROSS UPS PAYMENTS TO SENIOR EXECUTIVES Y S A W Verizon Communications, Inc. VZ 92343V104 7-May-15 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W RATIFY ACCOUNTING FIRM Y I F W ADVISORY VOTE ON EXECUTIVE COMPENSATION Y I F W NETWORK NEUTRALITY REPORT Y S A W POLITICAL SPENDING REPORT Y S A W SEVERANCE APPROVAL POLICY Y S A W STOCK RETENTION POLICY Y S A W ACT BY WRITTEN CONSENT Y S A W American Express Company AXP 11-May-15 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W RATIFY ACCOUNTING FIRM Y I F W ADVISORY VOTE ON EXECUTIVE COMPENSATION Y I F W ANNUAL DISCLOSURE OF EEO-1 DATA Y S A W REPORT ON PRIVACY, DATA SECURITY, & GOV. REQUESTS Y S A W ACT BY WRITTEN CONSENT Y S A W LOBBYING REPORT Y S A W INDEPENDENT BOARD CHAIRMAN Y S A W ConocoPhillips COP 20825C104 12-May-15 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W RATIFY ACCOUNTING FIRM Y I F W ADVISORY VOTE ON EXECUTIVE COMPENSATION Y I F W LOBBYING REPORT Y S A W NO ACCELERATED VESTING Y S F A RESERVES METRICS TO DETERMINE INCENTIVE COMP. Y S A W PROXY ACCESS Y S A W E.I. Du Pont De Nemours DD 13-May-15 ELECTION OF DIRECTOR - LAMBERTO ANDREOTTI Y I F W ELECTION OF DIRECTOR - EDWARD BREEN Y I F W ELECTION OF DIRECTOR - ROBERT BROWN Y I ABS A ELECTION OF DIRECTOR - ALEXANDER CUTLER Y I ABS A ELECTION OF DIRECTOR - ELUETHERE I. DU POINT Y I F W ELECTION OF DIRECTOR - JAMES L. GALLOGLY Y I F W ELECTION OF DIRECTOR - MARILYN A. HEWSON Y I F W ELECTION OF DIRECTOR - LOIS JUILIBER Y I ABS A ELECTION OF DIRECTOR - ELLEN KULLMAN Y I F W ELECTION OF DIRECTOR - ULF SCHNEIDER Y I F W ELECTION OF DIRECTOR - LEE THOMAS Y I ABS A ELECTION OF DIRECTOR - PATRICK WARD Y I F W ELECTION OF DIRECTOR - JOHN MYERS Y S F W ELECTION OF DIRECTOR - NELSON PELTZ Y S F W ELECTION OF DIRECTOR - ARTHUR WINKLEBLACK Y S ABS W ELECTION OF DIRECTOR - ROBERT ZATTA Y S ABS W ADVISORY VOTE ON EXECUTIVE COMPENSATION Y S A W LOBBYING REPORT Y S A W GROWER COMPLIANCE REPORT Y S A W PLANT CLOSURES Y S A W The Home Depot, Inc. HD 21-May-15 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W RATIFY ACCOUNTING FIRM Y I F W ADVISORY VOTE ON EXECUTIVE COMPENSATION Y I F W INDEPENDENT BOARD CHAIRMAN Y S A W SPECIAL MEETINGS Y S A W McDonalds's Corporation MCD 21-May-15 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W S ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ADVISORY VOTE ON EXECUTIVE COMPENSATION Y I F W RATIFY ACCOUNTING FIRM Y I F W ACCELERATED VESTING Y S F A ACT BY WRITTEN CONSENT Y S A W PROXY ACCESS Y S A W ANNUAL ANALYSIS OF COMPANY VALUES & POL. CONTRIBS. Y S A W GMO EDUCATION Y S A W ANNUAL REPORT ON PALM OIL Y S A W Intel Corporation INTC 21-May-15 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W RATIFY ACCOUNTING FIRM Y I F W ADVISORY VOTE ON EXECUTIVE COMPENSATION Y I F W APPROVE EQUITY INCENTIVE COMPENSATION PLAN Y I F W APPROVE STOCK PURCHASE PLAN Y I F W HOLY LAND PRINCIPLES Y S A W INDEPENDENT BOARD CHAIRMAN Y S A W ALTERNATIVE VOTE COUNTING STANDARD Y S A W Merck & Co., Inc. MRK 26-May-15 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ADVISORY VOTE ON EXECUTIVE COMPENSATION Y I F W RATIFY ACCOUNTING FIRM Y I F W AMEND INCENTIVE STOCK PLAN Y I F W AMEND EXECUTIVE INCENTIVE PLAN Y I F W ACT BY WRITTEN CONSENT Y S A W ACCELERATED VESTING Y S F A Chevron Corporation CVX 27-May-15 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W RATIFY ACCOUNTING FIRM Y I F W ADVISORY VOTE ON EXECUTIVE COMPENSATION Y I F W DISCLOSE CHARITABLE CONTRIBUTIONS > $5,000 Y S A W LOBBYING REPORT Y S A W CEASE USING CORPORATE FUNDS FOR POLITICAL PURPOSES Y S A W DIVIDEND POLICY Y S A W TARGETS TO REDUCE GHG EMISSIONS Y S A W REPORT ON SHALE ENERGY OPERATIONS Y S A W PROXY ACCESS Y S A W INDEPENDENT BOARD CHAIRMAN Y S A W SPECIAL MEETINGS Y S A W Exxon Mobil Corporation XOM 30231G102 27-May-15 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W RATIFY AUDITING FIRM Y I F W ADVISORY VOTE ON EXECUTIVE COMPENSATION Y I F W INDEPENDENT BOARD CHAIRMAN Y I F W PROXY ACCESS Y I F W CLIMATE EXPERT ON BOARD Y S A W BOARD QUOTA FOR WOMEN Y S F A REPORT ON COMPENSATION FOR WOMEN Y S A W LOBBYING REPORT Y S A W GHG EMISSIONS GOALS Y S A W REPORT ON HYDRAULIC FRACTURING Y S A W Blackrock, Inc. BLK 28-May-15 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W APPROVE STOCK INCENTIVE PLAN Y I F W APPROVE EXECUTIVE COMPENSATION Y I F W RATIFY ACCOUNTING FIRM Y S A W INVESTMENTS IN COMPANIES THAT CONTRIBUTE TO GENOCIDE Y S A W LOBBYING REPORT Y I F W Wal-Mart Stores, Inc. WMT 5-Jun-15 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W RATIFY ACCOUNTING FIRM Y I F W ADVISORY VOTE ON EXECUTIVE COMPENSATION Y I F W APPROVE STOCK INCENTIVE PLAN Y I F W ANNUAL REPORT ON EXECUTIVE PAY Y S A W PROXY ACCESS Y S A W GREENHOUSE GAS EMISSIONS REPORT Y S A W INCENTIVE COMPENSATION REPORT Y S A W INDEPENDENT BOARD CHAIRMAN Y S A W Target Corporation TGT 87612E106 10-Jun-15 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W RATIFY ACCOUNTING FIRM Y I F W APPROVE EXECUTIVE COMPENSATION Y I F W APPROVE LONG-TERM INCENTIVE PLAN Y I F W INDEPENDENT BOARD CHAIRMAN Y S A W DISCRIMINATION POLICY Y S A W Caterpillar Inc. CAT 10-Jun-15 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W RATIFY ACCOUNTING FIRM Y I F W ADVISORY VOTE ON EXECUTIVE COMPENSATION Y I F W INDEPENDENT BOARD CHAIRMAN Y S A W ACT BY WRITTEN CONSENT Y S A W REVIEW GLOBAL CORPORATE STANDARDS Y S A W REVIEW HUMAN RIGHTS POLICY Y S A W CUTLERFIXED INCOME FUND PROXY VOTE July 1, 2014 - June 30, 2015 The Fund held no securities entitled to vote at a meeting of shareholders during the reporting period (July 1, 2014 through June 30, 2015).
